—Appeal from a judgment of the Supreme Court (Torraca, J.), entered January 20, 1998 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the State Board of Parole denying petitioner’s request for parole release.
After serving 32 years of his sentence, petitioner, an inmate serving a prison term of 20 years to life as the result of his convictions of three counts of murder in the first degree, made his seventh appearance before the State Board of Parole and again was denied parole. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding to challenge the Board’s determination. Supreme Court dismissed the petition and this appeal ensued.
We affirm. “The decisions of the Board of Parole are discretionary, and if made in accordance with the statutory requirements, such determinations are not subject to judicial review” (Matter of Cruz v New York State Dept. of Parole, 212 AD2d 699). In denying petitioner’s request for parole, the Board took into account the extraordinarily serious and heinous nature of petitioner’s crime and considered the length of time already served by petitioner, his numerous accomplishments while in prison and his willingness to accept responsibility for his crimes. The Board having considered the requisite factors, there is no basis upon which to disturb its determination. Accordingly, Supreme Court properly dismissed the instant petition.
Mercure, J. P., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.